Citation Nr: 0327204	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-00 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







REMAND

The veteran had active duty from December 1968 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The record indicates that the veteran's claim for entitlement 
to service connection for PTSD was submitted in April 2000.  
Entitlement to service connection for this disability was 
established in a January 2001 rating decision, and a 50 
percent evaluation was assigned for this disability.  The 
veteran submitted a notice of disagreement with the assigned 
evaluation, which initiated the current appeal. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The veteran has never been provided with a letter that 
explains the provisions of the VCAA, and notifies him what 
must be demonstrated in order to prevail in his particular 
claim for an increased evaluation for PTSD, what evidence it 
is his responsibility to obtain, and what evidence VA has a 
duty to assist him in obtaining.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  Therefore, 
for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The January 2001 rating decision which established 
entitlement to service connection for PTSD indicated that a 
future examination of this disability was scheduled for July 
2002.  The report of this examination is not contained in the 
claims folder, and there is no indication as to whether or 
not it has been conducted.  The Board finds that a copy of 
this examination report should be obtained and associated 
with the claims folder.  If the examination scheduled for 
July 2002 was not conducted, then the veteran should be 
scheduled for a new examination of this PTSD.  

In addition, the Board notes that this issue involves the 
veteran's dissatisfaction with the initial rating for his 
disability assigned following the grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has found that there is a distinction between 
a veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Therefore, the RO should be afforded an opportunity 
to consider staged ratings for the veteran's PTSD on remand. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  This 
should include a letter that explains to 
the veteran the provisions of the VCAA, 
and notifies him what must be demonstrated 
in order to prevail in his claims for 
increased evaluations, what evidence it is 
his responsibility to obtain, and what 
evidence VA has a duty to assist him in 
obtaining.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his PTSD 
since June 2001.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder. 

3.  A copy of the VA psychiatric 
examination scheduled for July 2002 
should be obtained and associated with 
the claims folder.  If the VA psychiatric 
examination was not conducted in or about 
July 2002 or more recently, the veteran 
should be scheduled for a VA psychiatric 
examination.  All indicated tests and 
studies should be conducted.  The claims 
folder must be provided to the examiner 
for use in the study of this case.  A 
legible copy of the examination report 
should be placed in the claims folder.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The possibility of staged 
ratings are to be considered in order to 
reflect any change in the level of 
severity of the veteran's PTSD that may 
have occurred from the initial grant of 
service connection.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case should provide the veteran with 
any additional laws and regulations. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





